Case 4:20-cv-05640-YGR Document 287-14 Filed 01/25/21 Page 1 of 3




                       Exhibit D




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 4:20-cv-05640-YGR Document 287-14 Filed 01/25/21 Page 2 of 3




          Date: August 23, 2015 at 7:34:06 PM PDT
          To: tcook@apple.com
          Subject: Please fix the app store search


          Hello Tim,

          I do not want to take too much of your time, but can you please help to fix the app store search rankings?

          I have been a developer on the app store from the very beginning and working on my current main app since the
          launch of the original iPad. I have had a good amount of success on the store and it has allowed me to provide a
          living for me and my partner while he is in school. For the past year and a half its has been a lot harder to have
          success specifically over the past 3 months the search rankings have changed so much my apps position has been
          all over the place. I use to have over 4000 downloads a day on average now recently it has been well under half that
          each day.

          I have noticed my app getting pushed down by other apps that receive less downloads per day, have a lower rating or
          have not been updated in over a year. I work hard to make sure my app is optimized for the latest hardware, but apps
          that are not optimized for the iPhone 6 and 6 Plus push me down in rankings. I also often get pushed down by apps
          that have nothing to do with the keyword search term.

          I feel like the app store now is not helping individual developers like it use to and is only allowing the big guys to play.




                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                                                               APL-APPSTORE_09123766
                Case 4:20-cv-05640-YGR Document 287-14 Filed 01/25/21 Page 3 of 3



          Thank you for your time,




                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                               APL-APPSTORE_09123767
